Citation Nr: 1812122	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-03 025 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right shoulder disability, including as secondary to service-connected residuals, shell fragment wound anterior chest and neck.  


REPRESENTATION

Appellant represented by:	The American Legion










ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971, to include combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this case was subsequently transferred to the VARO in Montgomery, Alabama, and that office forwarded the appeal to the Board.  

The Board remanded the appeal in March 2016 and May 2017 for additional development.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).


FINDINGS OF FACT

1.  A current right shoulder disability did not manifest during service and was not caused by any disease, injury, or event during service. 

2.  Symptoms of osteoarthritis of the right shoulder were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation. 

3.  A current right shoulder disability is not caused or permanently worsened in severity by a service-connected disability.
CONCLUSION OF LAW

The right shoulder disability was not incurred during a period of active military service and is not causally related to or aggravated by a service-connected disability nor may arthritis be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in June 2010. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In the present case, the Veteran has a current diagnosis of acromioclavicular joint osteoarthritis of the right shoulder.  Arthritis is recognized by VA as a "chronic disease."  See 38 C.F.R. § 3.309 (a) (2017).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran in the present case has been diagnosed with arthritis, this presumption is applicable to the pending appeal. 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Finally, service connection may be awarded for disabilities which is due to, the result of, or is aggravated by a service-connected disability.  38 C.F.R. § 3.310.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 




III.  Factual Background 

On a May 1968 Report of Medical Examination for enlistment, the upper extremities were normal.  

On a May 1968 Report of Medical History for enlistment, the Veteran denied any history of bone, joint, or other abnormality, or a painful or "trick" shoulder. 

At September 1969 Service Treatment Record reports that the Veteran was evacuated from RVN to Japan after he suffered fragmentation wounds of the right neck on August 22, 1969.  The service treatment record indicated that the wound was superficial, treated by debridement, and that it healed secondarily.  On physical examination, the examiner reported a healed entry and exit wound of a fragment anterior neck in the region of the right sternoclavicular junction.  The service treatment record reports that the final diagnosis was a wound, fragment, right neck, without nerve or artery involvement.  

On a November 1970 Report of Medical Examination, for expiration of term of service, the upper extremities were normal.  

On a November 1970 Report of Medical History, for expiration of term of service, the Veteran denied any history of bone, joint, or other abnormality, or a painful or "trick" shoulder. 

On a June 2008 VA Primary Care Physician Note, the physician noted that the Veteran had arthritis in his right shoulder.  

In a February 2009 Statement in Support of Claim, the Veteran reported that a shell fragment wound to his neck caused his shoulder condition.  The Veteran noted that the shell fragment went in the right side of his neck and lodged in to his right shoulder.  The Veteran indicated that his right shoulder was cut to get out the shell fragment.  The Veteran reported that he was unable to use his right shoulder and arm for four to six weeks following his injury.  

In a February 2012 VA Form 9, the Veteran reported that he was wounded in his right shoulder and he was sent to Japan for over two weeks to be treated for his wound.  The Veteran indicated that he was out of work for over eight weeks as a result of his wound.  The Veteran reported that his wound was very serious, that shrapnel went in his throat and became lodged in his right shoulder, and that he underwent surgery to remove it.  The Veteran indicated that he did not have a superficial wound and that the shrapnel caused some nerve damage to his shoulder.  The Veteran noted that he was paralyzed on his right side for some time from his wound.  

On a September 2012 VA Pain Nursing Note, the Veteran reported right shoulder pain.  

On an October 2015 VA Nurse Practitioner General Note, the Veteran reported right shoulder pain with certain movements.   

At a May 2016 VA Shoulder and Arm Conditions examination, the Veteran reported that he sustained a shrapnel injury and hospitalized in 1969 in service.  The Veteran noted that his tour of duty was cut short due to his injury.  The Veteran indicated that he had pain and limited range of motion in his right shoulder.  The Veteran noted that he took Aleve for his shoulder.  The examiner diagnosed the Veteran with acromioclavicular joint osteoarthritis of the right shoulder.  X-ray images revealed a tiny undersurface, marginal osteophytes at the acromioclavicular joint articular surfaces.  The examiner opined that the Veteran's right shoulder condition was less likely than not (less than 50 percent or greater probability) incurred in or caused by service.  The examiner noted that the service treatment records did not reflect a wound to the right shoulder.  The examiner indicated that there was no aggravation shown and the examiner did not provide a rational as to service connection on a secondary basis.  

At a July 2017 Shoulder and Arm Conditions examination, the Veteran reported that he sustained a shrapnel injury that came in through his chest and traveled to his neck and into his right shoulder.  The Veteran indicated that the doctor told him that the shrapnel damaged some nerves in his arm and shoulder.  The Veteran reported that he had numbness, pain, and tingling in his right shoulder and arm.  The Veteran noted that sometimes his right hand will just open up and that it was hard for him to hold objects with his right hand.  The examiner diagnosed the Veteran with acromioclavicular joint osteoarthritis of the right shoulder.  

The examiner opined that the Veteran's right shoulder condition was less likely than not (less than 50 percent or greater probability) incurred in or caused by service.  The examiner noted that there was not enough evidence in the Veteran's medical records to demonstrate chronicity and/or continuity of care related to the Veteran's right shoulder.  The examiner opined that the Veteran's right shoulder condition was less likely than not (less than 50 percent or greater probability) proximately due to or the result of his service connected condition.  The examiner noted that the Veteran's medical records documented a shrapnel wound but also indicated that the injury was superficial, treated, healed, and that there was no nerve or artery damage at the time of injury.   

IV.  Analysis 

In this case, the Veteran seeks service connection for a right shoulder disability.  He asserts that he has a current right shoulder disability as a result of shrapnel wound sustained during his combat service in Vietnam.  The Veteran received the Purple Heart, which is indicative that he engaged in combat with the enemy.  VA Adjudication Procedures Manuel, IV. ii. 1. D. 1. e. (updated March 31, 2017).  In the alternative, he asserts that a current right shoulder disability is due to or aggravated by a service-connected disability. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that a current right shoulder disability did not manifest during service, was not caused by any in-service disease, injury, or event during service, and that symptoms of arthritis of the right shoulder were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation. 

The service treatment records are negative for any diagnosis of or treatment for a right shoulder or right upper extremity disease or injury.  On service separation examination in November 1970, the Veteran was without any abnormality of the upper extremities.  On a concurrent report of medical history, the Veteran also denied any history of bone, joint, or other abnormality, or a painful or "trick" shoulder.  Thus, while the Veteran may have initially experienced pain of the right shoulder during service, as evidenced by the service treatment records, any pain was of short duration and was not chronic in nature, so did not manifest in chronic residuals.  The fact that the Veteran did not report a right shoulder disorder, or symptoms thereof, at service separation shows that such pain was not chronic in nature, and, by the Veterans own history at the service separation examination in November 1970, had resolved. 

Following service separation, the Veteran did not seek treatment for and was not diagnosed with a right shoulder disability for decades, until approximately June 2008, according to the record.  On a June 2008 VA Primary Care Physician Note, the physician noted that the Veteran had arthritis in his right shoulder.  An opinion as to etiology or date of onset was not provided.  The post-service treatment evidence shows that prior to treatment in 2008, the Veteran was without continuous symptoms of a chronic right shoulder disability.  This lengthy period without complaint or treatment is one factor among others in this case that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Further, there is no evidence of record, either medical or lay, indicating onset of arthritis of the right shoulder either during service, or in the first year following discharge from service.  Hence, just as the record establishes that arthritis is not due to service, it establishes that arthritis did not manifest in the year following service.  Therefore, service connection on a presumptive basis under 38 C.F.R. § 3.309  would not be warranted here. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Thus, based on the above, the weight of the evidence of record is against a finding of onset of a chronic right shoulder disability during service or as otherwise related to any disease, injury, or incident therein, or to a compensable degree within a year thereafter.  While the Veteran has claimed onset of a right shoulder disability during service, no abnormalities of the right shoulder were noted during service or at service separation, nor were any reported by history or noted on physical examination at service separation in November 1970.  

Additionally, the VA medical opinions all weigh against the claim for service connection on a direct basis.  Both the May 2016 and July 2017 VA examiners opined that the Veteran's right shoulder condition was less likely than not (less than 50 percent or greater probability) incurred in or caused by service.  The rationale provided by the May 2016 examiner was that the service treatment records did not reflect a wound to the shoulder.  The Board finds the May 2016 VA examiner's opinion to be of limited probative value for evaluating the claim on a direct incurrence basis because it did not discuss the Veteran's competent, credible, lay statements indicating that the service treatment providers had to cut into the right shoulder to remove the shell fragment.  However, the July 2017 examiner, after a review of the Veteran's entire record, provided an opinion that is also against the claim for service connection for a right shoulder disability on a direct incurrence basis.  The July 2017 VA examiner concluded that there was not enough evidence in the Veteran's medical records to demonstrate chronicity and/or continuity of care related to the Veteran's right shoulder.  

The Veteran is clearly competent to report having injured his shoulder in service.  However, he lacks the competence to provide an opinion as to diagnosing the disorder and relating his present right shoulder arthritis to service.  Indeed, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Turning to the secondary service connection component of the claim, the Veteran has asserted that the service-connected residuals, shell fragment wound anterior chest and neck caused or aggravated the right shoulder disability.  

In his statements, the Veteran has indicated that the shell fragment went into the right side of his neck and lodged in his right shoulder, and the medical providers had to cut into his right shoulder to remove it.  He further reported that he was unable to use his right shoulder and arm for 4 to 6 weeks following this incident.  Service treatment records indicate that the Veteran incurred shell fragment wounds of the right neck and chest in August 1969 in Vietnam and that he was hospitalized for several weeks.  The record also reflects that the Veteran is currently service-connected for residuals, shell fragment wound anterior chest and neck.  

There are two VA opinions that address this theory of entitlement and they are against the claim.  In this regard, both the May 2016 and the July 2017 VA examiners opined that the Veteran's right shoulder condition was less likely than not (less than 50 percent or greater probability) proximately due to or the result of his service connected condition.  The May 2016 VA examiner did not provide a rationale for her opinion.  However, the July 2017 examiner noted that the Veteran's medical records documented a shrapnel wound but also indicated that the injury was superficial, treated, healed, and that there was no nerve or artery damage at the time of injury.  While the May 2016 VA opinion was inadequate to fully address this theory of entitlement, the July 2017 VA opinion sufficiently addressed the Veteran's claim.  The examiner provided thorough rationale and clearly expressed her conclusions.  The opinion is thus accorded significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App 295, 304 (2008).  This opinion is against the claim on a secondary basis and is uncontroverted.  The preponderance of the evidence is against the claim for service connection for a disability, including as secondary to service-connected residuals, shell fragment wound anterior chest and neck.

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right shoulder disability, including as a presumptive disorder, arthritis, and on a secondary basis to service-connected residuals, shell fragment wound anterior chest and neck, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 
ORDER

Entitlement to service connection for right shoulder disability, including as secondary to service-connected residuals, shell fragment wound anterior chest and neck, is denied.  



____________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


